Citation Nr: 1036004	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  96-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in December 2005 and January 
2009.

The Board notes that its January 2009 decision also denied 
entitlement to service connection for a urinary disability; 
therefore this issue is no longer on appeal. 

In October 1996, the Veteran testified at a RO hearing; a 
transcript of this proceeding is associated with the claims file.


FINDING OF FACT

The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's right knee disability is causally related to his active 
duty service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, 
service connection is warranted for right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto, and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions 
as are recorded in examinations reports are to be considered as 
noted, and history of preservice existence of conditions recorded 
at the time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b).

VA's General Counsel issued a precedent opinion holding that in 
order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable evidence 
both that the disease or injury in question existed prior to 
service and that it was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c), and the United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during service, 
however, a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

VA's General Counsel indicated there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  Id.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), is 
not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during service.

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to service 
connection for right knee disability.

The Veteran's December 1977 enlistment medical examination is 
devoid of any reference to any right knee disability.

Service treatment records show that the Veteran was seen on 
multiple times for complaints regarding his right knee.  In 
February 1979, the Veteran complained of pain in the right knee.  
The Veteran reported that he fell off of a sawhorse and landed on 
his right knee approximately one month ago.  In February 1995, 
the Veteran had complaints of right knee pain.  During the 
Veteran's military separation examination in February 1995, the 
Veteran complained that the bone stuck out of his right knee and 
that he was always in pain, and, the examiner found the Veteran's 
right knee to be abnormal.  The examiner noted prominence of 
right tibia tubercle/bursitis and a 1.5 inch scar above the 
Veteran's right knee, and offered a diagnosis of right knee 
traumatic periosteal reaction/bursitis.  The examiner noted that 
treatment was in progress in the orthopedic clinic, and 
recommended that the Veteran continue orthopedics work-up.  An 
orthopedic consultation from March 1995 assessed the Veteran with 
right knee traumatic periosteal reaction/bursitis.  The Veteran 
was given an injection of Lidocaine 1% for his right knee in 
March 1995.  The Veteran was discharged in June 1995.

The Veteran was afforded a VA medical examination in October 
1995.  The examiner assessed the Veteran with a right knee tibial 
tubercle protrusion that was possibly secondary to trauma or 
Osgood-Schlatter disease.  In connection with the examination, an 
x-ray report of the Veteran's right knee revealed that his bones 
and joints were well-preserved; there was no evidence of 
fracture, dislocation, effusion, or soft tissue calcification.  
The examiner did not offer a nexus opinion regarding the 
Veteran's right knee.

During the Veteran's October 1996 personal hearing at the RO, the 
Veteran testified that he injured his right knee during service 
when a sawhorse that he was standing on collapsed, and that he 
fell on both of his knees.  The Veteran testified that after the 
fall his right knee had a big bump and was painful.  The Veteran 
further testified that he had problems with his right knee soon 
after the accident, but that it died down, and that he again 
started noticing problems for approximately the past 10 years.

Pursuant to the Board's December 2005 remand instructions, the 
Veteran was afforded a VA medical examination in January 2006.  
During the examination, the Veteran reported an in-service injury 
to his right knee, which involved falling off of a sawhorse and 
landing on his right knee.  An x-ray report documented that the 
Veteran's right knee had a mild prominence over the upper tibia 
tubercle without acute bony pathology, a normal variant, moderate 
spur over the upper boarder of the patella, and the remainder was 
unremarkable seen in the right knee.  The examiner diagnosed the 
Veteran with posttraumatic prominence of the right knee tibial 
tubercle.  The examiner did not offer a nexus opinion.

In November 2007, the Veteran was afforded another VA medical 
examination.  During the examination, the Veteran reported that 
he has experienced some aching of the right knee since his in-
service injury, and that it had been persistent on and off over 
the years.  He further reported experiencing flare-ups 3 or 4 
times a week.  X-rays of the Veteran's right knee revealed that 
his joint space and patellofemoral space were normal.  There was 
a small bone spur on the superior pole of the patella.  On the 
lateral view, the examiner noted that there was a small ossicle 
just prominent of the tibial tubercle that would be consistent 
with Osgood-Schlatter disease. The examiner diagnosed the Veteran 
with right knee Osgood-Schlatter disease.  The examiner concluded 
that Osgood-Schlatter disease was likely congenital from when the 
Veteran was a teenager, and that it was unlikely that it 
developed at the time of the Veteran's in-service fall.

Pursuant to the Board's January 2009 remand instructions, the 
Veteran was afforded a subsequent VA medical examination in March 
2009.  During the examination, the Veteran reported that he 
initially injured his right knee in 1978, that the pain has 
worsened since approximately the 1990s, and that it has 
significantly worsened during the past year.  The Veteran 
reported experiencing discomfort, and that it comes and goes 
approximately 4 times per month, and lasts approximately 1 to 1 
and a half days per each episode.  The examiner diagnosed the 
Veteran with right knee pain, not otherwise specified (NOS).  The 
examiner noted that there was no gross knee deformity noted on 
clinical and radiographic examination to account for the 
Veteran's pain.  The examiner concluded that, despite the 
February 1995 diagnosis of traumatic bursitis, it was his medical 
opinion that the Veteran's current condition was less than 50%, 
or not at least as likely as not, to be associated with a service 
related injury.  The examiner's rationale was that there was no 
current evidence if bursitis, nor was there a connection between 
degenerative changes of a joint and bursitis.

The Board notes that the Veteran's right knee is presumed to have 
been in sound physical condition when he entered service, since 
the Veteran's knees were clinically evaluated as normal during 
his service entrance examination.  Although the clinician from 
the November 2007 VA examination diagnosed the Veteran with 
Osgood-Schlatter disease, and stated that it was likely 
congenital, the Board finds that the Veteran's presumption of 
soundness has not been rebutted, since VA has not demonstrated by 
clear and unmistakable evidence both the Veteran's right knee 
disability existed prior to service and that it was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The Board finds the Veteran's lay statements and testimony 
regarding continuity of symptoms of right knee pain since service 
to be credible and consistent with the other evidence of record.  
The Board notes that the Veteran attempts to link his right knee 
disability to service.  The Veteran's essential contention is 
that his right knee pain did not exist prior to service, that he 
injured his right knee during service, that his right knee pain 
resulted from his in-service injury, and that he has had right 
knee pain since service.  The Board finds his account to be 
competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that 
lay testimony is competent to establish the presence of 
observable symptomatology, such as varicose veins, and may 
provide sufficient support for a claim of service connection). 

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, the Veteran's service 
treatment records documented an in-service right knee injury, 
treatment for his right knee, and documented a right knee 
abnormality on his separation examination.  The post-service 
treatment records document the Veteran's complaints of pain as 
well as a right knee disability, although his diagnoses have not 
been consistent.  With regard to a nexus to service, the Board 
finds that the Veteran's in-service medical records, post-service 
medical records, and his contentions regarding continuity of 
symptomatology support a nexus to service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay 
evidence may be competent to establish medical etiology or 
nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  In this regard, the Board notes that the Veteran's 
February 1995 service separation examination documented a right 
tibia tubercle/bursitis, his October 1995 VA examination 
documented a right knee tibial tubercle protrusion that was 
possibly secondary to trauma or Osgood-Schlatter disease, and the 
January 2006 VA examination documented posttraumatic prominence 
of the right knee tibial tubercle.  Therefore, the available 
evidence appears to be in at least a state of equipoise regarding 
a nexus to service.  For this reason, the benefit-of-the-doubt 
rule applies, and the Board concludes that service connection for 
right knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case, since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The Board also notes that an RO letter in August 2006 informed 
the Veteran of the manner in which disability ratings and 
effective dates are assigned.  Should the Veteran disagree with 
the RO's actions in this regard in effecting the grant of service 
connection, he may always initiate an appeal with a timely notice 
of disagreement.  


ORDER

Entitlement to service connection for right knee disability is 
warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


